Citation Nr: 0726472	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for hiatal 
hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in December 2006.  Unfortunately, the case must again be 
remanded to the AMC.  VA will notify the appellant if further 
action is required.


REMAND

The record reflects that the most recent supplemental 
statement of the case (SSOC) was issued in April 2007.  Since 
that time, additional private medical evidence has been 
associated with the claims file.  This evidence, dated 
between November 2006 and April 2007, shows that the veteran 
was seen for complaints of persistent weight loss, nausea 
upon eating, abdominal pain and vomiting.  He underwent an 
esophagogastroduodenoscopy in January 2007.  The 
postoperative diagnosis was gastric ulcer with nodularity.  

The Board finds this evidence pertinent to the veteran's 
claim.  [The Board notes that none of the newly received 
documents are listed in the Evidence Section of the April 
2007 SSOC.]  Since the veteran has not waived RO 
consideration of the evidence due process requires that the 
claims be remanded.  38 C.F.R. § 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal in 
light of the additional evidence 
obtained since the April 2007 SSOC.  If 
the claim at issue is not granted to 
the veteran's satisfaction, send him 
and his representative another SSOC and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



